Exhibit 10.53

[DATE]


[NAME]
[ADDRESS]
[ADDRESS]
Re:    Retention Bonus and Equity Award Amendments
Dear [NAME]:
As you know, on September 24, 2013, Applied Materials, Inc. (“Applied” or the
“Company”) announced a strategic combination with Tokyo Electron Limited (the
“Transaction”). This Transaction is a large and highly complex undertaking that
may take a lengthy period of time to complete. Your continued contributions as a
part of Applied’s deep and talented leadership team are critical to the Company
in order to ensure the successful closing of the Transaction and post-closing
planning and integration, while simultaneously leading the continued effective
operations of Applied’s business. Applied desires to recognize your continuing
dedication to Applied and provide further incentive for you to remain with
Applied through and beyond the Transaction with this agreement (the
“Agreement”). We are pleased to offer to you the changes to your equity awards
and the retention bonus that are described below. In order to accept these
changes to your equity awards and the opportunity to earn the retention bonus,
please sign and return this Agreement by the deadline indicated below.
1.Performance‑based Equity Awards. Regardless of whether the Transaction is
completed, all of your outstanding “performance‑based” equity awards covering
shares of Applied’s common stock (“Shares”) that were granted before
September 24, 2013 (that is, the awards are subject to performance goals and are
referred to as “Performance Awards”), are amended in the following manner. The
performance goals automatically will be considered achieved at 100% of target
levels so that the target number of Shares under the Performance Awards will
become eligible to vest (for details regarding any Total Shareholder Return
goal, see below). We refer to this as the “Target Amendment.” This Target
Amendment will become effective as of the date three trading days before the
Transaction is expected to close (the “Expected Closing”). Alternatively, if the
Transaction is terminated without being completed, this Target Amendment still
will take effect, on the date that the Transaction is terminated. (The date that
the Target Amendment takes effect is the “Target Amendment Date.”) Please note
that for the Target Amendment to be effective, your Performance Awards will need
to be outstanding on the Target Amendment Date and you will need to remain an
employee through the Target Amendment Date.
After the target number of Shares becomes eligible to vest, your amended
Performance Awards will vest solely based on your continued employment. This
means that if you continue your employment through each applicable vesting date,
the Shares under the amended Performance Awards will vest. Your amended
Performance Awards will remain subject to all of the other terms and conditions
in the Performance Award agreement and the plan under which the Performance
Award was granted.



--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 2



If a Performance Award is subject to a “Total Shareholder Return” (“TSR”) goal
and the TSR has been measured (according to the schedule in the applicable
Performance Award agreement) (the “TSR Measurement”) on or before the Target
Amendment Date, then any additional Shares that became eligible to be earned
based on TSR achievement also will become eligible to vest under the Target
Amendment, by assuming that the other performance goals are achieved at 100% of
target levels. However, if the TSR Measurement is scheduled to occur after the
Target Amendment Date, then the TSR goal will be eliminated and any additional
Shares that otherwise could have been earned in the future through TSR
achievement will be forfeited.
For purposes of this Agreement, (1) a “trading day” refers to any day on which
Applied’s common stock is traded on the NASDAQ Global Select Market, and (2) the
Expected Closing date will be determined solely in the discretion of the Chair
of the Human Resources and Compensation Committee of Applied’s Board of
Directors (the “Chair”).
2.Time-based Equity Awards. If the Transaction is completed, all of your
outstanding and unvested, “time-based” equity awards covering Shares that were
granted prior to September 24, 2013 (the “Time Awards”), also will be amended to
provide that the unvested Shares subject to the Time Awards that are scheduled
to vest during calendar year 2014 will accelerate vesting as of the date three
trading days prior to the Expected Closing. “Time-based” means that the equity
award vests solely based on your continued employment. The Time Awards also
include your amended Performance Awards (as described in Section 1 above). We
refer to this change to the Time Awards as the “Acceleration Amendment” and the
date that it takes effect as the “Acceleration Amendment Date.” In order for the
Acceleration Amendment to apply, your Time Awards will need to be outstanding as
of the Acceleration Amendment Date and be expected to be taxed by Section 4985
of the Internal Revenue Code of 1986, as amended (the “Code”). The Code Section
4985 tax will apply to your Time Awards if, under Code Section 4985, you are
expected to be a “disqualified individual” of Applied when the Transaction
closes.
As noted above, the Acceleration Amendment will apply to your amended
Performance Awards (including with respect to the TSR Measurement) if they meet
the requirements in the paragraph immediately above. If the TSR Measurement is
scheduled to occur after the Acceleration Amendment Date, then the TSR goal will
not be considered achieved for purposes of the Acceleration Amendment so that no
accelerated vesting will occur with respect to any additional Shares under the
TSR goal. (As described in Section 1 above, any additional Shares under a
Performance Award for which the TSR Measurement is scheduled to occur after the
Target Amendment Date automatically will be forfeited.)
Please note that the Acceleration Amendment will not occur if for any reason the
Transaction is terminated without being completed. Whether you are expected to
be a disqualified individual for purposes of the first paragraph in this
Section 2 will be determined by the Chair, in its sole discretion. Your amended
Time Awards will remain subject to all of the other terms and conditions in the
Time Award agreement and the plan under which the Time Award was granted.



--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 3



3.Retention Bonus. Regardless of whether the Transaction is completed, you are
eligible to receive a lump sum cash retention bonus (the “Retention Bonus”).
Upon remaining continuously employed with Applied through the earlier of
March 31, 2015, or the date that is six months after the closing of the
Transaction (the earlier of the dates is referred to as the “Bonus Date”), you
will receive the Retention Bonus, equal to [____%] of your annual base salary as
in effect on the Bonus Date (less applicable taxes and other required
withholdings) within thirty (30) days after the Bonus Date.
4.Assignment. Upon or at any time after the Closing, you may become an employee
of Applied’s parent entity or any of its subsidiaries. For purposes of this
Agreement, references to your continued employment with Applied will mean
employment with Applied, any parent entity of Applied, or any direct or indirect
subsidiary of Applied or its parent entity. Applied may assign this Agreement
and its rights and obligations to Applied’s parent entity or any other entity
within the controlled group that includes Applied and its parent.
5.Section 409A. The payments and benefits under this Agreement are intended to
be exempt from or otherwise comply with the requirements of Section 409A (as
defined below) so that none of the payments or benefits to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms in this Agreement will be interpreted to
be so exempt or otherwise comply with Section 409A. Each payment and benefit
under this Agreement is deemed to be a separate payment for Section 409A
purposes. You and Applied agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A. For
purposes of this Agreement, “Section 409A” means Section 409A of the Code, any
final regulations and guidance under that statute, and any applicable state law
equivalent, as each may be amended or promulgated from time to time.
6.Tax Consequences. Applied makes no representations or warranties with respect
to the tax consequences of any payments or benefits provided under this
Agreement. You agree and understand that you are responsible for payment, if
any, of local, state, and/or federal taxes on the payments and benefits provided
under this Agreement and any penalties or assessments related to such taxes
(including but not limited to under Section 409A, Code Section 4985, and Code
Section 457A).
7.Severability. If any provision of this Agreement is held to be void, voidable,
unlawful or unenforceable, the remaining portions of this Agreement will remain
in full force and effect.
8.Arbitration of Disputes Relating to Agreement. Any dispute, controversy or
claim arising under or in connection with this Agreement, or the breach of this
Agreement, will be settled exclusively by arbitration in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA”) now
in effect, which are available online at http://www.adr.org/employment. Judgment
upon the award rendered by the Arbitrator(s) may be entered in any court having
jurisdiction of the matter. The arbitration



--------------------------------------------------------------------------------

[NAME]
[DATE]
Page 4



will take place in Santa Clara County, California, unless otherwise required by
law or ordered by the AAA. The Arbitrator will have full authority to award
interim injunctive relief in addition to any and all other appropriate remedies
otherwise available to the Arbitrator.
9.Governing Law. Unless otherwise governed by federal law, this Agreement will
be governed by and construed in accordance with the laws of the State of
California (except for its conflict of laws provisions).
10.Complete Agreement; Modifications. This Agreement contains the entire
agreement of the parties with respect to this subject matter, and supersedes all
prior and contemporaneous written and oral agreements, discussions,
negotiations, understandings or courses of conduct with respect to this subject
matter. This Agreement may not be modified or changed in any manner except by a
writing executed by you and a duly authorized executive officer of Applied. No
party is relying upon any other agreement, representation, statement, omission,
understanding or course of conduct which is not expressly set forth in this
Agreement. Headings used in this Agreement are for convenience only and will not
be used to interpret its substantive terms.
To accept this Agreement, please date and sign this letter below where indicated
and return it to Greg Lawler. If you do not accept this Agreement by October 18,
2013, this Agreement will not become effective and the changes to your equity
awards under Sections 1 and 2 will not become effective and you will not be
eligible to earn the Retention Bonus under Section 3.
We greatly appreciate your many contributions to Applied and look forward to
your continued efforts towards the effective operations of Applied’s business,
successful closing of the Transaction and post-closing planning and integration.
Sincerely,


[AUTHORIZED OFFICER]
Applied Materials, Inc.


By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I have read this
Agreement and understand its terms; that I enter into this Agreement knowingly
and voluntarily; and that I agree to and accept all of the terms set forth in
this Agreement.
Agreed and Accepted:


Date: __________________, 2013
 
[NAME]
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule of Retention Bonus and Equity Award Amendment Agreements
Name
Date of Agreement
Retention Bonus
Gary E. Dickerson
October 9, 2013
N/A
Randhir Thakur
October 18, 2013
352.5%
Robert J. Halliday
October 17, 2013
352.5%
Mary Humiston
October 15, 2013
322.5%
Thomas F. Larkins
October 11, 2013
315.0%
Ali Salehpour
October 17, 2013
315.0%
Omkaram Nalamasu
October 8, 2013
300.0%
Jay Kerley
October 10, 2013
270.0%




